     Case 5:20-cv-02024-VAP-JPR Document 50 Filed 01/04/21 Page 1 of 7 Page ID #:390



 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11
       DAVID ANTHONY DEAN,         ) Case No. EDCV 20-2024-VAP (JPR)
12                                 )
                      Petitioner, )
13                                 ) ORDER SUMMARILY DISMISSING HABEAS
                   v.              ) PETITION
14                                 )
       CHAD BIANCO, Sheriff,       )
15     Riverside County,           )
                                   )
16                    Respondent. )
                                   )
17         On August 26, 2020, Petitioner filed a Petition for Writ of
18    Habeas Corpus by a Person in State Custody in the Southern
19    District of California, which transferred it here on September
20    29.   He is a prolific litigator with numerous closed cases,
21    including number EDCV 20-0280, a habeas petition asserting many
22    of the claims he makes here; on October 30, this Court dismissed
23    that action as moot and barred by the abstention doctrine.            See
24    Younger v. Harris, 401 U.S. 37, 45-46 (1971).
25          The new Petition is rambling and unclear, but he appears to
26    allege that in his ongoing Riverside County criminal case he was
27    arrested without a proper warrant, he was entrapped and
28    kidnapped, his competency proceedings were flawed, his counsel

                                           1
     Case 5:20-cv-02024-VAP-JPR Document 50 Filed 01/04/21 Page 2 of 7 Page ID #:391



 1    has been ineffective, the court has committed evidentiary and
 2    discovery errors, the district attorney has presented false
 3    evidence, and witnesses have perjured themselves.           (Pet. at 1-3,
 4    5-7.)1      He seeks orders “halt[ing] state court acts,” releasing
 5    him, serving subpoenas, producing discovery, and directing “the
 6    State of California to stay away from Petitioner.”2          (Id. at 8.)
 7            Claims regarding Petitioner’s ongoing state trial are barred
 8    under the abstention doctrine, and no exception applies.            As a
 9    general proposition — and as Petitioner knows from the Court’s
10    dismissal order in his earlier case challenging the Riverside
11    County proceedings — a federal court will not intervene in a
12    pending state criminal proceeding absent extraordinary
13    circumstances involving great and immediate danger of irreparable
14    harm.       See Younger, 401 U.S. at 45-46; see also Fort Belknap
15    Indian Cmty. v. Mazurek, 43 F.3d 428, 431 (9th Cir. 1994).
16    “[O]nly in the most unusual circumstances is a defendant entitled
17    to have federal interposition by way of injunction or habeas
18    corpus until after the jury comes in, judgment has been appealed
19    from and the case concluded in the state courts.”           Drury v. Cox,
20    457 F.2d 764, 764-65 (9th Cir. 1972) (per curiam).
21
22
              1
             For nonconsecutively paginated documents, the Court uses
23    the pagination generated by its Case Management/Electronic Case
      Filing system.
24
              2
25           Petitioner filed a declaration on September 30, 2020,
      attaching a patient grievance form complaining of deliberate
26    indifference to his medical needs. (Decl., ECF No. 9.) To the
      extent he seeks to assert such a claim, he must file a separate
27    action under 42 U.S.C. § 1983. See Nettles v. Grounds, 830 F.3d
      922, 933 (9th Cir. 2016) (en banc) (“[P]risoners may not
28    challenge mere conditions of confinement in habeas corpus.”).

                                           2
     Case 5:20-cv-02024-VAP-JPR Document 50 Filed 01/04/21 Page 3 of 7 Page ID #:392



 1          Younger abstention is appropriate if three criteria are met:
 2    (1) the state proceedings are ongoing, (2) the proceedings
 3    implicate important state interests, and (3) the proceedings
 4    provide an adequate opportunity to litigate the plaintiff’s
 5    federal constitutional claims.       See Middlesex Cnty. Ethics Comm.
 6    v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982).           The Ninth
 7    Circuit has articulated a fourth criterion: that the requested
 8    relief would “enjoin” the state proceeding or have the “practical
 9    effect” of doing so.      Arevalo v. Hennessy, 882 F.3d 763, 765 (9th
10    Cir. 2018) (citation omitted).
11          Here, all criteria for abstention are satisfied.          First,
12    Petitioner’s state proceedings are ongoing.          See Crim. Case Rep.,
13    People v. Dean, No. SWF 1500705 (Riverside Super. Ct. charges
14    filed Apr. 22, 2015) (last updated Dec. 1, 2020) (showing
15    Petitioner’s case active, with hearing set for Jan. 7, 2021).
16    Second, the state has a well-established strong interest in the
17    prosecution of criminal charges and the defense of its
18    convictions.    See, e.g., Younger, 401 U.S. at 43-44.         Third,
19    Petitioner can raise his federal constitutional claims in the
20    state proceedings; indeed, he has apparently raised at least his
21    kidnapping claim and perhaps others that are not reflected in
22    this record.    (See Suppl. Doc., ECF No. 4 at 122 (minute order
23    noting that defense motion to file kidnapping charges against
24    prosecutor was called for hearing).)        And should he be convicted,
25    he can also assert them on appeal.        See Rockefeller v. L.A. Cnty.
26    Sheriffs Dep’t, No. 2:19-cv-06858-DOC (GJS), 2019 WL 5420279, at
27    *6 (C.D. Cal. Oct. 22, 2019) (abstaining when criminal trial was
28    ongoing and constitutional claims could be raised as affirmative

                                           3
     Case 5:20-cv-02024-VAP-JPR Document 50 Filed 01/04/21 Page 4 of 7 Page ID #:393



 1    defenses).    The Supreme Court has made clear that the third
 2    element is satisfied in such circumstances.          See Dubinka v.
 3    Judges of Super. Ct., 23 F.3d 218, 224 (9th Cir. 1994) (finding
 4    that existence of opportunity to raise federal claims in state
 5    proceedings warrants abstention (citing Moore v. Sims, 442 U.S.
 6    415, 430 (1979))).
 7          Finally, federal-court relief on the Petition would
 8    interfere with the ongoing state proceedings.          For instance, any
 9    finding by this Court that Petitioner is entitled to the state-
10    court discovery he seeks would clearly have the practical effect
11    of telling the state court how to run its own trial, something
12    abstention is meant to guard against.         See Scarlett v. Alemzadeh,
13    No. 19-CV-07466-LHK, 2020 WL 3617781, at *3-4 (N.D. Cal. July 20,
14    2020) (abstaining under Younger when habeas petitioner challenged
15    prosecutor’s alleged refusal to provide discovery or turn over
16    exculpatory evidence in ongoing state proceeding), appeal filed,
17    No. 20-16491 (9th Cir. Aug. 4, 2020).
18          Petitioner claims that “federal intervention is possible”
19    (Pet. at 1) under Younger because “there has been a highly
20    illegal fundamental miscarriage of justice” (id. at 7).            Even if
21    the Younger criteria for abstention are satisfied, a federal
22    court may properly intervene when a petitioner makes a “showing
23    of bad faith, harassment, or some other extraordinary
24    circumstance that would make abstention inappropriate.”
25    Middlesex, 457 U.S. at 435.       Though the list of possible
26    extraordinary circumstances justifying intervention has not been
27    fully articulated, see Baffert v. Cal. Horse Racing Bd., 332 F.3d
28    613, 621 (9th Cir. 2003), the circumstances must create a

                                           4
     Case 5:20-cv-02024-VAP-JPR Document 50 Filed 01/04/21 Page 5 of 7 Page ID #:394



 1    “pressing need for immediate federal equitable relief, not merely
 2    in the sense of presenting a highly unusual factual situation,”
 3    Kugler v. Helfant, 421 U.S. 117, 125 (1975).
 4          Petitioner’s unsupported allegations fall well short of
 5    establishing an exception for extraordinary circumstances or
 6    irreparable injury.      “Only in cases of proven harassment or
 7    prosecutions undertaken by state officials in bad faith without
 8    hope of obtaining a valid conviction and perhaps in other
 9    extraordinary circumstances where irreparable injury can be shown
10    is federal injunctive relief against pending state prosecutions
11    appropriate.”     Perez v. Ledesma, 401 U.S. 82, 85 (1971); see also
12    Juidice v. Vail, 430 U.S. 327, 338 (1977) (holding that without
13    proof of bad faith or harassment, federal courts must abstain).
14    Nothing here indicates that the State has prosecuted him in bad
15    faith, without hope of obtaining a valid conviction.           See
16    Canatella v. California, 404 F.3d 1106, 1112 (9th Cir. 2005)
17    (finding bad-faith exception to Younger abstention inapplicable
18    when plaintiff failed to offer any “actual evidence” to overcome
19    “presumption of honesty and integrity in those serving as
20    adjudicators”); see also Anderson v. McKim, No. C–14–4663 EMC
21    (pr), 2015 WL 831227, at *4 (N.D. Cal. Feb. 23, 2015) (applying
22    Younger abstention when petitioner did “not make any plausible
23    non-conclusory allegation of irreparable harm, bad faith,
24    harassment, or bias of the tribunal”).
25          Petitioner’s rambling and often confusing allegations of a
26    conspiracy involving the trial judge, prosecution, and defense
27    attorneys (see, e.g., Pet. at 2 (alleging that “key” evidence was
28    “concealed by both sides”), 3 (alleging that “court clerk then

                                           5
     Case 5:20-cv-02024-VAP-JPR Document 50 Filed 01/04/21 Page 6 of 7 Page ID #:395



 1    . . . concealed evidence”), 4 (alleging that private investigator
 2    “obstructed the compelling of evidence” and that “corrupt court
 3    issued the wrong request”)) are fantastical and provide no basis
 4    to conclude that the narrow exception to Younger applies.            And
 5    even if the trial court erred in one or more rulings, as he
 6    claims, that is insufficient to establish bad faith or
 7    harassment.    See Hicks v. Miranda, 422 U.S. 332, 351 (1975).
 8          Moreover, irreparable injury does not exist if the threat to
 9    a petitioner’s federally protected rights may be eliminated by
10    his defense in the pending case.         Younger, 401 U.S. at 46.
11    Injuries stemming from “the cost, anxiety, and inconvenience of
12    having to defend against a single criminal prosecution, could not
13    by themselves be considered ‘irreparable’ in the special legal
14    sense of that term” to justify federal-court intervention.            Id.
15    Here, Petitioner alleges constitutional violations occurring
16    during his pending criminal case, and their asserted injurious
17    effect may be mooted should he prevail at trial or, if convicted,
18    on appeal.    Accordingly, abstention is required.
19          For the foregoing reasons, the Petition is SUMMARILY
20    DISMISSED.    See R. 4, Rs. Governing § 2254 Petitions in U.S.
21    Dist. Cts. (allowing for summary dismissal of habeas petitions);
22    C.D. Cal. R. 72-3.2 (authorizing Magistrate Judge to prepare
23    summary-dismissal order for District Judge’s signature).            This is
24    now the second habeas petition the Court has dismissed
25    challenging Petitioner’s ongoing state criminal proceedings.            The
26    Court understands that Petitioner believes extraordinary
27    circumstances exist for it to intervene, but the Court disagrees.
28    If Petitioner persists in continuing to file baseless habeas

                                           6
     Case 5:20-cv-02024-VAP-JPR Document 50 Filed 01/04/21 Page 7 of 7 Page ID #:396



 1    petitions requiring the Court’s abstention, the Court will
 2    consider declaring him a vexatious litigant.
 3
 4            -DQXDU\
      DATED: ________________
                                         VIRGIN
                                         VIRGINIA
                                              NIA A. PHILLIPS
 5                                       U.S. DISTRICT
                                              DISTRICT JUDGE
      Presented by:
 6
 7
      Jean Rosenbluth
 8    U.S. Magistrate Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           7
